Luke, J.
The action was for commissions on certain work alleged to have been performed by the plaintiff under a contract with the defendant. After hearing the evidence and upon a construction of the contract, the court directed a verdict in favor of the plaintiff for a part of his claim, and a verdict in favor of the defendant for the remainder of the claim. Under the terms of the contract and the evidence of the plaintiff, there was but one verdict that could have been rendered. It was not error for the court to direct a verdict in favor of the plaintiff for $244.29, and to direct a verdict in favor of the defendant for the remainder of the sum claimed to be due by the plaintiff. There was no reversible error upon the trial.

Judgment affirmed.


Broyles G. J., and Bloodworth, J. concur.